       Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 1 of 20




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                         )     Criminal   No.     l8-CR-353 (FJS)
                                                  )
                                                  )     Plea Agrce mcnt
                                                  )
 I)I.,SHAWNTE WALLER.                             )
                                                  )
                                                  )
                  Defendant.                      )



          The United States of America, by and through its counsel of record, the United States

Attorney for the Northem District of New York, and defendant DESHAWNTE WALLER

(hereinafter "the defendant"), by and through the defendant's counsel ofrecord, hereby enter into

the following plea agreement pursuant to Rule 1l(c)(l)(A) of the Federal Rules of Criminal

Procedure:

l)        The Defendant's ()bligations:

     a) Guilty   Plea: The defendant will change the defendant's previously-entered plea of "not

          guilty" and plead guilty to Count One of the indictment in        Case   No. l8-CR-353 (FJS)

          charging a conspiracy to violate the Racketeer Influenced Comrpt Organizations Act, in

          violation ofTitle 18, United States Code, Section 1962(d).

     b)   Special Assessment: The defendant           will pay an assessment of      $100 per count of

          conviction pursuant to I 8 U.S.C. $ 3013. The defendant agrees to deliver    a check or   money

          order to the Clerk of the Court in the amount of   SI   00. payable to the U.S. District Court,

          at the time ofsentencing.

     c)   Compliance with Other Terms of Agreement: The defendant will comply in a timely

          manner with all of the terms of this plea agreement.
       Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 2 of 20




2)        The Government's Oblisations:

     a)   Non-prosecution for other offenses: For so long as the defendant's guilty plea and the

          sentence remain   in effect, the govemment will not seek other federal criminal charges

          against the defendant based on conduct described in the indictment in Case   No l8-CR-353

          (FJS) and/or in the paragraph of this agreement entitled "Factual Basis for Guilty Plea,"

          occurring before the date on which the defendant signs this agreement. This agreement

          does not prevent the government from seeking charges based on other conduct.

     b)   Compliance with Other Terms of Agreement: The govemment will comply in a timely

          manner with all of the terms of this plea agreement.

3)        Potential Maximum Penalties: The defendant understands that the Court can im pose the

following maximum penalties for the offense to which the defendant agrees to plead guilty and

may be required to impose mandatory minimum terms of imprisonment, all as set out below:

     a) Maximum term        of imprisonment: Twenty (20) years, pursuant to 18 U.S.C. $ 1963(a).

     b) Maximum fine:       $250,000, pursuant to   l8 U.S.C.   S   3571   .



     c)   Supervised release term: In addition to imposing any other penalty, the sentencing court

          may require the defendant to serve a term of supervised release of up to 3 years, to begin

          after imprisonment. See l8 U.S.C. $ 3583. A violation of the conditions of supervised

          release during thattime period may result in the defendant being sentenced to an additional

          term of imprisonment of up to 2 years.

     d) Other adverse consequences: Other             adverse consequences may result from the

          defendant's guilty plea as further described in paragraph F below.
          Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 3 of 20




4)        Elements of Offense: The defendant understands that the followin g are the elements of

the offense to which the defendant agrees to plead             guilty. The defendant         admits that the

defendant's conduct satisfies each and every one ofthese elements.

     a)   First, that an enterprise existed as alleged in the indictment;1

     b)   Second, that the enterprise engaged      in or its activities affected interstate or       foreign

          commerce;

     c)   Third, that persons employed by or associated with the enterprise conducted or

          participated, either directly or indirectly, in the affairs of the enterprise through a pattem

          of racketeering activity;

     d)   Fourth, that the defendant was a member or associate of t}re enterprise;

     e)   Fifth, that a conspiracy existed among members ofthe enterprise to further the enterprise,

          including by committing acts of racketeering activity in furtherance ofthe enterprise; and

     f)   Sixth, that the defendant joined the conspiracy at its inception or during its existence

          intending to further the objects ofthe conspiracy.

s)        Factual Basis for Guiltv Plea: The defendant admits the followi ng facts, that those facts

demonstrate the defendant's guilt for the offense to which the defendant is pleading guilty, and

that there are no facts establishing a viable defense to that offense:

     a)   The defendant, along with his co-defendants identified in the indictment in this case,

          conspired to form, and did in fact, form the I l0 Gang. The 110 Gang has been in operation

          for more than twenty years, operating within a multi-block area on the southwest side of

          the City of Syracuse, New   York. The borders are Tallman          Street to the   no(h, Onondaga



I Although the govemment has included this element in
                                                        an abundance ofcaution, the Second
Circuit has determined that "the establishment ofan enterprise is not an element ofthe RICO
conspiracy offense;' See United States v. Applins,637 F.3d 59,75 (2d Cir. 201 l).

                                                     3
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 4 of 20




     Avenue to the west, Centennial Drive to the south and Lincoln Avenue to the east (the               "l l0

     Gang Territory"). I        l0   Gang members routinely guard that territory and resort to acts        of

     violence, if necessary, to ensure that no rival gang members encroach upon their territory

     to sell drugs, or for any other reason. 110 Gang members also occasionally resort to

     violence within territory that is not directly related to their drug business, but helps to

     cement their repulation as violent and feared criminals.

b) By          controlling their specifically defined geographic area, the I l0 Gang members have

     established, in effect, an exclusive tenitory within which only they can distribute their

     crack cocaine, heroin, and occasionally, other drugs. If non-l l0 Gang members attempt to

     sell drugs      within I l0 territory, either on their own, or in conjunction with a rival gang, they

     will      be confronted and likely attacked. Additionally, any rival gang members who pass

     through their area, even if they are not selling or attempting to sell drugs, are subject to

     attacks to ensure that the tenitory remains              firmly under I l0 Gang control.

c)   The I l0 Gang is an enterprise engaged in            a   pattem racketeering activity, as those terms are

     defined in the Racketeering Influenced and Com-rpt Practices                    Act.   The racketeering

     activities ofthe I l0 Gang affect interstate commerce.

d)   Members of the I         l0   Gang make money primarily through selling drugs and through the

     use       of counterfeit credit cards.

e) I l0 Gang members use hand signs and wear the colors white and black to signify gang
     identity.

f)    I   l0   Gang members, and those associated with them, use social media sites to glorify and

     perpetuate the 110 Gang. These social media sites include photographs showing gang-

     related photos and writings. I           l0   Gang members also record music videos and other song



                                                         -1
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 5 of 20




     recordings with lyrics that glorify the I          l0 Gang, including the violence   and drug dealing

     of its members.

g)   I   l0 Gang members have perpetuated long-standing feuds and, at times, alliances with other

     street gangs such as BRICKTOWN,                \   {OT, UPTOWN, LAMA, BOOTCAMP, FURMAN

     FAST CASH, 1500 and PIONEER HOMES ("PH") gangs, through murders and attempted

     murders of members ofthe rival gangs.

h) I l0        Gang members routinely arm themselves with firearms in order to protect their

     territory, to protect their drug trade, to project a violent attitude to rival gang members, and

     to retaliate against any rival gangs who committed acts of violence against fellow gang

     members. Many of these firearms become "community" guns, circulated among members

     ofthe         I 10   Gang. These I l0 Gang guns are routinely used to shoot at rival gang members

     both within I          l0   Gang territory and elsewhere.

i)   I   l0   Gang members commit acts of violence, including murder and assault, to instill fear

     ofthe gang and to protect and expand the gang's criminal operations.

j)   From at least 2012 to October 2018, the defendant, along with his co-defendants identified

     in the indictment in this case, was a member ofthe I l0 Gang. The defendant agreed and

     conspired with other gang members to further the gang enterprise and its racketeering

     activity.

k)   The defendant actively participated in a pattem of racketeering activity in furtherance of

     the I l0 Gang, including as follows:

              l)   From in or about 2014 through in or about 2016,lhe defendant acquired and used

                   stolen credit cards and shared stolen credit card information with other I     l0   Gang

                   members.




                                                         )
          Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 6 of 20




               2)   From in or about 2014 through in or about 2016, the defendant acquired crack

                    cocaine on multiple occasions from another              1   l0   Gang member, which the

                    defendant distributed to others.

               3)   By virtue of his membership in the 110 Gang, the defendant was able to possess

                    and sell the crack cocaine at various locations in and around the               ll0   Gang's

                    territory.

6)        Sentencinq Stioulations:

     a)   The parties agree that the defendant is personally accountable for 28 grams ofcocaine base,

          in that the defendant was personally involved with that quantity or it was reasonably

          foreseeable to the defendant that the conspiracy involved that quantity.

     b)   The govemment           will recommend   a   2-level downward adjustment to the applicable federal

          sentencing guidelines offense level pursuant to U.S.S.G.          $3El.l(a) if, (i) through the time

          of   sentencing, the govemment            is   convinced that the defendant has demonstrated

          "acceptance     of     responsibility" for the offense(s) to which the defendant is pleading guilty

          and all relevant conduct, as defined in U.S.S.G. $ I Bl.3; and             (ii) the govemment does not

          determine that the defendant, after signing this agreement, committed any other federal,

          state, or local crimes, or engaged in conduct that constitutes "obstmction              ofjustice,"   as


          defined in U.S.S.C. $3Cl.l.

     c)   The government will move for a lJevel downward adjustment to the applicable federal

          sentencing guidelines offense level pursuant to U.S.S.G. $3E1.1(b)                if the govemment    is

          convinced that the defendant has accepted responsibility within the meaning of U.S.S.G.

          $3El.l(a) and further assisted authorities in the investigation or prosecution of                  the

          defendant's own misconduct by timely notifying authorities ofthe defendant's intention to



                                                           6
          Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 7 of 20




          enter a plea of guilty, thereby permitting the govemment to avoid preparing for trial and

          permitting the govemment and the court to allocate their resources efficiently, and the

          defendant otherwise qualifies for such adjustment by having a combined offense level        of

           l6 or more   before receipt of any acceptance of responsibility adjustment under U.S.S.G.

          $3E1.1(a).

7)        Waiver of Rishts to Aooeal and Collateral Attack: The defendant waives (gives up) any

and all rights, including those confened by      l8 U.S.C.   $ 3742 and/or 28 U.S.C. $$ 2241 and2255,

to appeal and/or to collaterally attack the following (except that the defendant does not waive the

right to raise a claim based on alleged ineffective assistance ofcounsel):

     a)   The conviction resulting from the defendant's guilty plea;

     b)   Any claim that the statute to which the defendant is pleading guilty is unconstitutional;

     c)   Any claim that the admitted conduct does not fall within the scope ofthe statute;

     d)   Any sentence to   a term   of imprisonment of I l5 months or less;

     e)   Any sentence to a fine within the maximum permitted by law;

     f)   Any sentence to   a term   of supervised release within the maximum permitted by law;

     g)   Any order of forfeiture or restitution imposed by the Court that is consistent with governing

          law and is not contrary to the terms ofthis agreement.

Nothing in this appeal waiver is meant to be or should be construed as a representation ofor

agreement conceming the appropriate sentence in this case.




                                                     7
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 8 of 20




A. Rieht to Counsel:      The defendant has a right to assistance of counsel in connection with

   settlement ofthis case and understands that   right.   Defense counsel has advised the defendant

   of nature of the charges to which the defendant is agreeing to plead guilty and the range of

   possible sentences.

B. Waiver of Trial-Related Rightst       The delendant has the follo wing additional constitutional

   rights in connection with the charges in this case: (i) to be presumed innocent until proven

   guilty beyond a reasonable doubu (ii) to plead not guilty; (iii) to trial by jury; (iv) to confront,

   cross-examine, and compel the attendance of witnesses at trial; (v) to present defense evidence;

   and (vi) to remain silent and be protected against compelled self-incrimination. The defendant

   understands that by pleading guilty, the defendant waives (gives up) these rights.

C. Court Not Bound             Plea As ree ment: This plea agreement      is made pursuant to Rule

   ll(c)(l)(A) ofthe     Federal Rules of Criminal Procedure. The Court is neither a party to, nor

   bound by this Plea Agreement. The Court may accept or reject this Plea Agreement or defer a

   decision until it has considered the Presentence Investigation Report prepared by the United

   States Probation   Office. If the Court rejects the provisions of this agreement permitting the

   defendant to plead guilty to certain charges in satisfaction     of other charges, the Court will

   permit the defendant to withdraw the plea of guilty before sentencing, pursuant to Fed. R.

   Crim. P. I l(c)(s) & (d).

D. Court Not Bound       by Agreed-Upon Recommendations, Stipulations, and Requests: If this

   agreement contains any provisions under Fed.           R. Crim. P. l1(c)(l)(B) by which the

   govemment agrees to recommend, stipulates, or agrees not to oppose the defendant's request,

   that a particular sentence or sentencing range is appropriate or that a particular provision ofthe




                                                  8
         Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 9 of 20




    federal sentencing guidelines, or a policy statement, or sentencing factor does or does not

    apply, such a recommendation, stipulation, or request does not bind the Court, which may

    make independent factual findings by a preponderance of the evidence and may reject such

    recommendations, requests, and stipulations between the parties.     If the Court rejects   one or

    more recommendations, stipulations, or requests, the defendant is not entitled to withdraw the

    delendant's plea of guilty and is not released from the obligations described in this agreement.

    Under such circumstances, the govemment reserves the right to support and defend, in

    connection with any post-sentencing proceedings, any decision the Court may make with

    regard to the defendant's sentence, whether or not such decision is consistent with the

    govemment's recommendations, stipulations, or requests set out in this agreement.

E   Sentencing:

    a.   Maximum terms of imprisonment: The defendant understands that the Court has

         discretion to impose a sentence within the statutory maximum sentence(s) set out in this

         agreement.   If the defendant is pleading guilty to multiple charges, the Court     may be

         required by law to have the sentences of imprisonment on the convictions resulting from

         those charges run consecutively to each other. Otherwise, the Court has discretion to have

         sentences of imprisonment run concurrently or consecutively. ,See   l8 U.S.C.   $ 3584.

    b.   Mandatory minimum terms of imprisonment:             If   specified in this agreement, the

         conviction on one or more charges to which the defendant has agreed to plead guilty may

         require imposition of a mandatory minimum term of imprisonment. In such cases, the

         court must impose a term of imprisonment no less than the required mandatory minimum

         term unless an exception to that requirement applies. Such exception may be dependent

         on a motion by the government.



                                                 9
 Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 10 of 20




c.   Section 851 Enhancements: The defendant understands that ifthe govemment has filed

     an information against the defendant as provided in 21 U.S.C. $ 851, alleging that the

     defendant has one or more final convictions for a serious drug felony and/or a serious

     violent felony, and, as part of this agreement, the defendant has admitted and/or affirmed

     that the delendant was so convicted, then, by pleading guilty, the defendant will lose the

     right to attack any sentence the court imposes by challenging any such prior conviction.

d.   Sentencing guidelines:

     i.    The actual sentence to be imposed upon the defendant is within the discretion of the

           sentencing Court, subject to the statutory maximum and mandatory minimum penalties,

           as described above, and the provisions       of the Sentencing Reform Act and the United

           States Sentencing Guidelines promulgated thereunder. While the Court is not bound

           to impose a sentence within the applicable sentencing guidelines range, it must take

           into account the sentencing guidelines, along with the other factors set forth in              18


           U.S.C. $ 3ss3(a).

     ii.   Any estimate ofthe defendant's offense leve[, criminal history category, and sentencing

           guidelines range provided before sentencing is preliminary and is not binding on the

           parties to this agreement, the Probation Office, orthe Court. Until the Probation Office

           has   fully investigated the defendant's criminal history, it   is not possible to predict   with

           certainty the defendant's criminal history category and, in some cases, the defendant's

           offense level.

     iii, Under certain       circumstances,   the defendant's criminal history may affect               the

           defendant's offense level under the federal sentencing guidelines.          If   the presentence

           investigation reveals that the defendant's criminal history may support an offense level



                                                   l0
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 11 of 20




            different than an offense level stipulated in this a$eement, the parties are not bound by

            any such stipulation as to the defendant's offense level and may advocate with respect

            to how the defendant's criminal history affects the offense level.

e.    Factual findings: The defendant understands that the sentencing Court may make factual

      findings with respect to any and all sentencing factors and issues, including those

      referenced in the United States Sentencing Guidelines, whether or not such factors or issues

      have been admitted by the defendant or stipulated by the parties. In making those findings

      by a preponderance of the evidence, the Court may consider any reliable evidence,

      including hearsay. The Defendant understands that the sentence imposed may                   be


      determined based upon such judicial fact-finding.

f.    Use   ofthe Defendant's Statements: The defendant       understands that the sentencing court

      may consider any statement that the defendant has made or makes in this Plea Agreement,

      during the guilty plea, to the Probation Office, and at sentencing when imposing sentence.

      In addition the govemment may be able to use the defendant's statements in this agreement

      and at the guilty plea and at sentencing in any criminal,   civil, or administrative proceeding.

      For example, if the defendant fails to enter a guilty plea (as required by this agreement) or

      the defendant's guilty plea is later withdrawn or vacated for any reason other than the

      Court's rejection of this Plea Agreement under Fed. R. Crim. P. l1(c)(5), the government

      may introduce the defendant's statements into evidence in any prosecution. If, however,

      the Court rejects this Plea Agreement under Fed. R. Crim. P. I l(c)(5), and the defendant

      withdraws the guilty plea pursuant to Fed. R. Crim. P. I l(dX2XA), the govemment will

      not be permitted to use any ofthe defendant's statements in this Plea Agreement. To the

      extent that Rule I I (f) of the Federal Rules of Criminal Procedure and/or Rule 410 of the



                                                 ll
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 12 of 20




      Federal Rules ofEvidence are inconsistent with this paragraph, the defendant waives (gives

      up) any protections under those rules.

g.    Government's I)iscretion to Recommend a Sentence: Unless a stipulation in this

      agreement explicitly      limits the govemment's discretion with respect to                     its

      recommendations at sentencing, this agreement does not prevent the government from

      urging the sentencing Court to find that   a   particular offense level, criminal history category,

      ground for departure, or guidelines range applies; from recommending a specific sentence

      within the applicable guidelines range as determined by the Court or as urged by the

      govemment; or,    if   the govemment deems appropriate, recommending that the Court

      impose a sentence above the applicable guidelines range.

h.    Sentencing-Related Information: The govemment has the right to advise the sentencing

      Court and the Probation Office of any information, in aggravation or mitigation of

      sentencing, whether or not encompassed within the count(s) to which the defendant has

      agreed to plead guilty, subject only to the limitation described        in U.S.S.G.   $lBl.8.   No

      stipulation in this plea agreement limits the obligations of both parties to ensure that the

      sentencing Court has     all information   pertinent    to its determination of an appropriate

      sentence. The parties may provide any factual information relevant to sentencing to the

      Probation Office and/or to the Court, without limitation, before or after the completion         of

      the Presentence Investigation Report. The parties agree that the submission of such

      information shall not be deemed "advocacy" in violation of any stipulation in this plea

      agreement.

i.    Supervised Release Term and Conditions:               If the defendant is placed on supervised

      release, under some circumstances, including the defendant's violation            of one or more


                                                     t2
    Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 13 of 20




       supervised release conditions, the Court may extend the term of supervised release, and

       may modify, reduce, or enlarge the conditions of such release.

F. Other Adverse       Consequences: The followin g are some examples               of the adverse
  consequences ofpleading guilty other than the sentence imposed by the Court, along with any

  judicial order of forfeiture and/or restitution:

  a.   Conviction of a felony may result in the loss of civiI rights, including, but not limited to,

       the right to vote and the right to possess firearms.

  b.   lfthe defendant   is not a United States citizen, such conviction may result in deportation or

       removal from the United States, may bar readmission to the United States if the defendant

       leaves the country, and may result      in a denial of a pending or future application for

       citizenship. If the defendant is a naturalized citizen, such conviction may result in

       denaturalization, followed by deportation or removal from the United States. Under federal

       law, removal or deportation may be an almost certain consequence of a conviction for        a


       broad range of federal offenses, including, but not limited to, aggravated felonies, as

       defined in 8 U.S.C. $ I I 0l (a)(43), and crimes of moral turpitude, which includes crimes

       involving fraud. Removal and other immigration consequences are the subject of              a


       separate proceeding. No one, including the defendant's attomey and the Court, can predict

       with certainty the effect ofthe conviction resulting from this agreement on the defendant's

       immigration status. The defendant understands this uncertainty and nonetheless wishes to

       plead guilty regardless of any immigration consequences that the guilty plea may entail,

       even if the consequence is the defendant's automatic removal from the United States.




                                                 l3
       Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 14 of 20




   c     A   felony conviction may adversely affect the defendant's ability to hold certain

         professional licenses and may impair the defendant's ability to do business with federal,

         state, and local govemments or to receive benefits from such governments.




         There may be other adverse consequences as well, some of them unforeseeable. It may be

         difficult or impossible to predict all ofthe adverse consequences ofthe defendant's guilty

         plea. The defendant        agrees that any resulting adverse consequences, whether              or not

         foreseen   or foreseeable, will not provide a basis for withdrawing from the guilty plea

         described in this agreement or otherwise challenging the resulting conviction and sentence.

G. Restitution:     Independent     ofany agreement to pay restitution,     and whether there is any such

   agreement, the sentencing Court may be required to order that the defendant pay restitution to

   any victim of the offense(s) of conviction under the Mandatory Victim Restitution Act, l8

   U.S.C. $ 36634. In addition, the sentencing Court may have the authority to order that the

   defendant pay restitution to any victim ofthe offense(s) of conviction pursuant to               l8   U.S.C.

   $$ 3663    & 3664. In any case involving      a   conviction for a sexual exploitation offense in chapter

   I   l0 of title l8 ofthe United     States Code, the Court must order restitution for the      full amount

   of the victim's losses   as   determined by the court. The victim's losses include, but are not limited

   to medical       services related    to physical, psychiatric, or psychological care; physical            or

   occupational therapy or rehabilitation; necessary transportation, temporary housing, and child

   care expenses; lost income; attomey's fees and other costs; and any other losses suffered by

   the victim as a proximate result of the offense. The restitution payment           will   be in addition to

   any other civil or criminal penalty authorized by law.




                                                        11
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 15 of 20




H. Forfeiture: If the defendant         has agreed to forfeiture   of   assets, the defendant agrees    to the

   following terms and conditions:

   a.   The defendant hereby forfeits, to the United States, all right, title, and interest ofany nature

        in any and all assets that are subject to forfeiture, including substitute assets, as set forth

        above, whether those assets are in the possession or control of the defendant, a nominee,

        or some other third party.

   b.   The defendant consents to the entry of an order of forfeiture ofthe assets described above.

   c.   The defendant is aware that pursuant to Rule 32.2(b)(4)(A) ofthe Federal Rules            ofCriminal

        Procedure, a preliminary order        of forfeiture   becomes    final as to a given defendant       at

        sentencing   or at any time before sentencing if the defendant consents. The defendant

        consents that the preliminary order of forfeiture in this case shall become final as to the

        defendant before sentencing, as ofthe date the preliminary order offorleiture is entered by

        the Court. The defendant understands that the govemment, upon entry ofthe preliminary

        order of forfeiture,   will   address any potential third party claims pursuant to Rule 32.2(c),

        and seek to finalize forfeiture.

   d.   Forfeiture ofthe defendant's assets wi[[ not satisfy all, or any portion of, a fine, restitution,

        or other monetary penalty that the Court may impose upon the defendant in addition to

        forfeiture. Satisfaction of all, or any portion of, any restitution, fine, or other penalty that

        the Court may impose upon the defendant in addition to forfeiture            will not   satisfu all, or

        any portion of, any forfeiture judgment ordered by the Court.

   e.   In the event that any successful claim is made, by any third party, to the assets described

        above, the defendant agrees         to forfeit   substitute assets equal   in value to the      assets




                                                      l5
     Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 16 of 20




      transferred to any such third party. The defendant agrees that forfeiture ofsubstitute assets

      shall not be deemed an alteration ofthe Defendant's sentencE.

f.    The defendant agrees to cooperate with the United States by taking whatever steps are

      necessary to pass clear title to the United States   ofany forfeitable assets, including but not

      limited to, surrendering title; completing any documents or legal proceedings required to

      transfer assets to the United States; and taking necessary steps to ensure that assets subject

      to forfeiture are not sold, disbursed, expended, destroyed, damaged, hidden or otherwise

      made unavailable for forfeiture or removed beyond the jurisdiction       ofthe Court.

g.    The defendant waives the right to a jury trial on the forfeiture of assets. The defendant

      waives all constitutional, legal, and equitable defenses to the forfeiture of assets, as

      provided by this agreement, in any proceeding, including but not limited to any jeopardy

      defense or claim of double jeopardy or any claim or defense under the Eighth Amendment

      to the United States Constitution, including any claim ofan excessive fine.

h.    The defendant acknowledges that the govemment may institute civil or administrative

      proceedings against any    or all of the defendant's forfeitable assets, including, but not

      limited to substitute assets and any forfeitable assets not identified by the defendant, and

      agrees not to contest any such forfeiture proceedings.

i.    The defendant represents and wanants that the defendant has no direct or indirect interest

      in any property, real or personal, or other asset subject to forfeiture by virtue of this plea

      agreement, other than those listed above.

j.    In the eyent the govemment determines that the defendant has breached any condition of

      this plea agreement, none ofthe forfeited property shall be retumed to the defendant, nor

      shall the defendant assert any claim to the forfeited property. The defendant shatl not



                                                l6
         Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 17 of 20




          reacquire any forfeited property, directly or indirectly, through family members, nominees,

          friends, or associates.

I.   Determination of Financial Condition and Payment of Interest and Penalties:

     a.   In order to facilitate the collection of financial obligations to be imposed in connection

          with this prosecution, the defendant a$ees fully to disclose all             assets   in which   the

          defendant has any interest or over which the defendant exercises control, directly or

          indirectly, including those held by a spouse, nominee, or other third party.

     b.   The defendant   will promptly submit   a complete, accurate, and    truthful financial statement

          to the United States Attorney's Office, in a form it provides and as it directs.

     c.   The defendant authorizes the United States Attorney's Office to obtain a credit report on

          the defendant in order to evaluate the defendant's ability to satisfy any financial obligation

          imposed by the Court.

     d.   Interest and penalties may accrue, as a matter of law, on any unpaid financial obligation

          imposed as part ofthe defendant's sentence, from as early as the date of sentencing.

J,   Remedies for Breach:

     a    Should the government determine that the defendant, after the date the defendant has

          signed this plea agreement, (i) has committed any further crime or violated any condition

          of release or supervision imposed by the Court (whether or not charged); (ii) has given

          false, incomplete, or misleading testimony or information; or      (iii)   has moved to withdraw

          the defendant's guilty plea for reasons other than those described in this agreement or

          otherwise has breached any term or condition of this plea agreement or supplemental

          agreements with the govemment, the govemment        will   have the right, in its sole discretion,

          to void this agreement, in whole or in part. ln the event ofsuch breach, the defendant       will


                                                    17
 Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 18 of 20




     remain obligated to plead guilty and otherwise comply with the terms of this agreement

     and    will not   be permitted to withdraw the defendant's guilty plea under this agreement.

     The defendant will be subject to prosecution for any federal criminal violation of which

     the government has knowledge, including but not limited to charges that this Office has

     agreed to dismiss or not to prosecute under this agrcement.

b.   Ifthe defendant breaches this agreement, the govemment will have the following remedies,

     among others, available to it:

     i.     To bring prosecution for any federal criminal offenses dismissed or not prosecuted

            under this agreement. The defendant waives (gives up) any defense or objection to the

            commencement ofany such prosecution that is not time-barred by the applicable statute

            of limitations as of the    date on which the defendant signed this plea agreement,

            notwithstanding the expiration ofthe statute of limitations between the signing of the

            agreement and the commencement of any such prosecution.

     ii.    ln connection with any such prosecution, any information, statement, and testimony

            provided by the defendant, and all leads derived therefrom, may be used against the

            defendant, without limitation and without regard to any rights the defendant may have

            under Fed. R. Crim. P. I   l(f)   and Fed. R.   Evid.4l0.

     iii.   To utilize any information, statement, or testimony provided by the defendant in any

            proceeding, including at sentencing, notwithstanding U.S.S.G.   glBl.8;

     iv. To    advocate if, and how, any particular adjustment or specific offense characteristic

            affects the applicable Sentencing Guidelines range without regard to any contrary

            stipulations contained in this agreement;




                                                     18
       Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 19 of 20




         v.   To refrain from making any sentencing-related motion favorable to the defendant

              without regard to any provision in this agreement obligating the govemment to consider

              making or make such motion upon fulfillment of certain conditions;

         vi. To urge the sentencing Court to take the defendant's breach into account               when

              imposing sentence;

         vii. To recommend any sentence the govemment deems appropriate, even                  if   such

              recommendation is at odds with any stipulation in this agreement.

K. Limitations:     This agreement is between the United States Attorney's Office for the Northern

     District ofNew York and the defendant. References to "the government" in this agreement

     refer only to that Office. This agreement does not bind any other federal, state, or local

     prosecuting authorities. Furthermore, this agreement does not prohibit the United States, any

     agency thereof, or any third party from initiating or prosecuting any     civil or administrative

     proceedings directly   or indirectly involving the defendant, including, but not limited         to,

     proceedings by the Internal Revenue Service relating to potential civil tax liability, proceedings

     relating to the forfeiture of assets, and proceedings by the Department of Homeland Security,

     Bureau of Citizenship and Immigration Services relating to the immigration status of the

     defendant.

L.   Apreement Must be S ienedl Modifications Must be Written or on the Record: This

     agreement, to become effective, must be signed by all of the parties listed below. No promises,

     agreements, terms, or conditions other than those set forth      in this plea agreement will     be

     effective unless memorialized in writing and signed by all parties or confirmed on the record

     before the Court.




                                                  l9
   Case 5:18-cr-00353-FJS Document 106 Filed 04/22/19 Page 20 of 20




M. Asreement to Plegd Guiltv volunterv: The defendant acknowledges reading each of the

   provisions ofthis plea agreement urith the assistance ofcounsel and understands its provisions.

   The defendant further acknowledges that the defendant's agreement to plead guilty is voluntary

   and did not result from any force, threat. or promises (other ttran the promises in this plea

   agreement and any written supplemental agreements or amendments).




GRANTC. JAQUITH
Uniled States Attomey


                                                                              I     ,
Nicolas Commandeur
Assistant United States Atrorney
Bar Roll No. 518984



    W-,M           l-d//c.-
Deshawnte Waller                                                      Date
Defendant




Stuart Larose                                                         Date
Attorney for Defendant
Bar Roll No.




                                              20
